Jewett, Justice.
Allowed costs for one motion only, on the ground that the four motions might haye been made in one, and one set of papers only used, the plaintiffs being the same in each cause, and the facts for .the motions the same, and the attorneys the same.
*There was another decision made at the same time with the above, and in the same way, where there were 32 causes all the same plaintiff and different defendants and same attorneys ; motion was made in each cause for judgment as in case of nonsuit, which was granted unless plaintiff stipulated and paid $10 costs only, including all the causes. The papers, however, in the last case, differed from the first, there being but one set of moving papers for all the causes.